Citation Nr: 1233172	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  03-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left fifth metatarsal head.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before a Veterans Law Judge in November 2004 who no longer works at the Board.  He testified before the undersigned Veterans Law Judge in a June 2010 video conference hearing.  Transcripts of these hearings are contained in the record.

This case was last before the Board in October 2010, when it was remanded for additional evidence.  This case is once again before the Board for appellate review.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Residuals of a fracture of the left fifth metatarsal are manifested by subjective complaints of pain and limited ability to walk or stand, and objective by findings consistent with moderate disability.



CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for residuals of a fracture of the left fifth metatarsal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, April 2005, October 2005, May 2006 and August 2008 letters provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2006 and the August 2008 letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  Those letters also advised the Veteran of the information and evidence necessary to establish an effective date, and the type of evidence which impacts such determination.  The case was readjudicated in December 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, records from the Social Security Administration (SSA), VA examination reports, and hearing testimony.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, as pertinent to the increased rating claim, another Board hearing was conducted, VA treatment records were obtained and a new VA examination was conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection for residuals of a fracture of the fifth left metatarsal head was granted in an August 1990 rating decision.  In September 2001, the Veteran submitted a claim of entitlement to an increased rating for this disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran is currently assigned a 10 percent rating for residuals of a fracture of the left fifth metatarsal head in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 5283.  Under Diagnostic Code 5283, malunion or nonunion of the tarsal, or metatarsal bones will be rated as 10 percent disabling when moderate, 20 percent disabling when moderately severe, or 30 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  Additionally, a Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot will be rated at 40 percent disabling.  38 C.F.R. § 4.71a.  Another potentially applicable diagnostic code is Diagnostic Code 5284.  Under this Diagnostic Code, other foot injuries are assigned a 10 percent evaluation if the disability is moderate, a 20 percent evaluation if the disability is moderately severe, or a 30 percent evaluation if the disability is severe.  Id.  Much of this distinction here is inconsequential because the rating criteria under both Diagnostic Code 5283 and Diagnostic Code 5284 are essentially identical in using the terms "moderate, moderately severe, and severe" to describe the extent of resulting functional impairment.  Therefore, the same schedular rating will follow regardless of which of these diagnostic codes are used.  

The words "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

Turning to the evidence a VA treatment report from May 2001 noted the Veteran's gait was not unsteady.  In July 2001, a clinician wrote that the Veteran's gait was normal.  The Veteran reported occasional foot pain.  In September 2001, it was observed that the Veteran was able to tandem walk, heel walk, tiptoe walk and that his stride was smooth and symmetric.  

A VA foot examination was conducted in March 2002.  The Veteran reported he experienced pain under the fifth metatarsal bone of the left foot when he walked.  Long periods of walking would cause flare-ups.  The Veteran used corrective shoes at times.  Physical examination revealed mild pes planus deformity and 18 degrees of hallux valgus of the left foot.  The range of motion of the left ankle was dorsiflexion to 12 degrees; plantar flexion to 44 degrees, supination to 24 degrees and pronation to 5 degrees.  There was objective evidence of painful motion.  There was no edema, instability or weakness but there was some tenderness in the left foot under the fifth metatarsal head.  Gait was stable but the Veteran was unable to walk on tip toes due to pain in the fifth toes.  There was no unusual pattern of shoe wear.  X-rays revealed some erosive changes of the fifth metatarsal head.  The diagnoses were mild flat feet which were asymptomatic; status post corrective surgery on both feet, history of injury to the left foot with fracture of the left fifth toe and mild hallux valgus deformity of the left foot.  

In a September 2002 VA treatment record, the Veteran denied arthralgias, muscle weakness or pain in his extremities.  In November 2002, the Veteran reported pain in both feet which was a 4 out of 10 in intensity.  The pain was intermittent with movement of the affected parts.  A pinching pain was present chronically.  In December 2002, it was determined that the Veteran's gait was normal.  

In May 2003, the Veteran informed a VA clinician that his feet still bothered him.  Physical examination revealed bilateral feet without edema, +2 pes planus and positive range of motion in all directions.  Another record dated the same month reveals it was observed that the gait was not unsteady.  In September 2003, the Veteran sought treatment for pain in the feet.  He reported sharp pain after prolonged walking with cold, wet weather.  Physical examination revealed the skin was intact.  There were no palpable bony defects.  The assessment was bilateral foot pain.  

In an April 2004 VA treatment record, it was determined that the Veteran's gait was normal.  Tandem walking, toe walking and heel walking were all normal.  In May 2004, the Veteran denied experiencing any difficulty walking.  

The Veteran testified at a hearing conducted by a Veteran's Law Judge in November 2004.  He reported he could not walk further than half a block due to pain in his toe.  

On VA examination in November 2007, the Veteran reported pain on the left side of his foot.  He said he limped on the left foot sometimes.  The Veteran also reported some tenderness on the lateral side of the foot but there was no weakness, stiffness, swelling, or redness present.  The Veteran had not received any recent treatment for his foot.  There were no flare ups or alleviating factors.  The Veteran did not use a cane, crutches, brace, corrective shoes or inserts.  The Veteran was able to walk without difficulty.  He had tennis shoes on and walked without a limp.  He did not appear to have any ambulatory difficulties or difficulties standing.  Physical examination of the left foot revealed no gross abnormality.  The fifth toe looked normally aligned.  A scar on the fifth toe was nontender.  The Veteran did not have any hallux valgus and did not have flat feet.  There was full range of motion in the ankle and the Veteran appeared to be able to move his toes in a normal fashion with no pain on motion.  No edema was noted.  The Veteran walked without pain or a limp.  There was no abnormal weight bearing.  X-rays were referenced as showing no abnormality.  The diagnosis was history of fractured fifth metatarsal.  The examiner opined that the disability did not involve the muscles or joint structures.  The residuals of the fracture of the left fifth toe did not cause weakened movement, excess fatigability, or incoordination or inability to perform the Veteran's usual occupation.  There was no pain manifested on examination of the joints.  There was no muscle atrophy attributed to the service-connected disability.  There was no evidence of disuse or functional impairment.  The examiner found no functional capacity impairment due to the left fifth metatarsal fracture.  

In a September 2008 VA treatment record, it was observed that the Veteran's gait was normal.  The Veteran was able to achieve tiptoe, heel walking and tandem gait.  In June 2009 and October 2009, it was observed that the Veteran's gait was stable.  In December 2009, the Veteran complained of pain in the left foot around the fifth metatarsal phalangeal joint.  Physical examination revealed tenderness.  There was no callus tissue, ulceration, or signs of infection.  There was no edema.  There was some minimal tenderness with range of motion.  The impression was capsulitis of the fifth metatarsal phalangeal joint on the left.  

In April 2010, the Veteran informed a VA clinician that he walked approximately two miles daily on hilly terrain.  This history was recorded again in a June 2010 VA clinical record.  In June 2010, it was noted that the Veteran had a left lateral malleolus fracture which was essentially healed.  It was written that the Veteran was able to walk and do whatever he wanted to on the ankle.  

The Veteran testified in June 2010 that he experienced pain in his left foot with walking and standing.  He had insoles for his shoes that he wore.  Pain affected his sleep.  He was only able to walk approximately fifty to one hundred yards.  He was able to do very little indoor or outdoor work.  The pain was constantly present any time he would stand on his foot.  He was able to stand for approximately five to ten minutes before he had to sit down.  He had difficulty climbing stairs.  His feet would swell at times to where he could not put his shoes on.  He alleged that he had to stop work in 1995 due to prolonged standing.  

The most recent VA examination was conducted in November 2011.  The examiner determined that there was no malunion or nonunion of the tarsal or metatarsal bones.  The examiner opined that the fracture of the left fifth metatarsal was moderate in severity.  He was also diagnosed with bilateral metatarsalgia.  It was The Veteran occasionally used a walking stick when his pain was bad.  He also used orthotics occasionally.  The examiner noted that the foot injury affected the Veteran's ability to work, but explained that the Veteran informed her that he was unemployed due to mental problems and due to degenerative joint disease in the shoulders and in his feet.  He reported he was unable to do prolonged walking or standing.  

Applying the regulations to the facts in the case, the Board finds that the evidence is against the assignment of a rating in excess of 10 percent for the residuals of a fracture of the left metatarsal head of the left fifth toe at any time during the appeal period.  Both the medical evidence and the Veteran's statements reflect that the predominant symptom appears to be pain, which purportedly causes difficulty walking.  However, for purposes of evaluating this disorder the subjective descriptions must be reviewed in light of the objective findings.  In this respect, the evidence of record does not show much in the way of treatment for the residuals of the left fifth toe fracture beyond prescribing orthotics.  Pertinent foot/toe complaints were intermittent, at best.  

Furthermore, the Veteran's own self-reported symptomatology is conflicting at times within a relatively short time period.  For example, in May 2004, the Veteran denied experiencing any difficulty walking.  However in November 2004, the Veteran testified at a hearing that he was unable to walk further than one half a block due to foot pain.  There was no indication in the clinical records of any increase in foot symptomatology between May 2004 and November 2004.  In fact, there were no pertinent clinical records created at all between May 2004 and November 2004.  In April 2010, the Veteran informed a clinician that he was walking two miles per day in hilly terrain.  However, in June 2010, the Veteran testified before the undersigned that he was only able to walk approximately fifty to one hundred yards.  Again, there was no indication in the clinical records of any increase in foot symptomatology between April 2010 and June 2010 and no pertinent clinical records created at all between April 2010 and June 2010.  The difference between what the Veteran informed clinicians as opposed to what he informed VA personnel during hearings causes the Board to determine that the Veteran has been less than accurate in describing his symptomatology while seeking compensation from VA.  As a result, the Board places significantly reduced probative value on the Veteran's self-reported symptomatology associated with the residuals of the fracture of the left fifth toe.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

The objective evidence of record does not support a finding that an increased rating is warranted for the service-connected left fifth toe disability.  Despite the Veteran's reports of the presence of pain when walking, all of the objective evidence of record in the form of the clinical records and reports of VA examinations demonstrate that the Veteran's gait was normal.  The Board finds it reasonable to assume that, if the Veteran's service-connected toe disability was productive of the significant pain on walking and a significantly reduced ability to walk distances as alleged by the Veteran, there would have been some observed gait disturbance.  None was noted and the Veteran's shoe wear was also noted to be normal.  

There are annotations in the claims file to the presence of pain in the left fifth toe.  These annotations are very sporadic and do not indicate more than a moderate level of pain was present.  Other findings indicate pain was not present.  Physical examination has documented objectively that painful motion was present in March 2002 and the presence of foot pain was assessed in September 2003.  However, at the time of the November 2007 VA examination, the examiner did not find objective evidence of any pain associated with the left fifth toe.  In December 2009, tenderness was noted but this was reported to be minimal.  In November 2011, the examiner found that the severity of the symptomatology was moderate.  

Here the Board is faced with probative evidence of, at most, moderate symptoms associated with injury residuals of the left fifth toe and diagnostic codes that require moderately severe symptomatology in order to assign an evaluation in excess of 10 percent.  

The Board has found reason to place reduced probative value on the Veteran's self-reported symptomatology associated with the service-connected disability and, in the absence of sufficient objective medical evidence, the record does not reflect that the Veteran has sufficient impairment to conclude his disability is moderately severe or more.

The Board has also considered DeLuca v. Brown, 8 Vet. App. 202 (1995, in reaching its conclusion in this case.  However, the record does not include evidence that is both credible and persuasive documenting any additional functional limitation which would warrant a higher rating under the application rating criteria.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not require a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the 10 percent disability rating adequately compensates him for any painful motion and function loss.  

The Board notes that during the course of the claim, some records reflect other diagnosed foot disabilities including pes planus, hallux valgus, a left ankle fracture, and bilateral metatarsalgia.  However, such disabilities are not service connected, and the evidence does not suggest that these conditions are in any way associated with his service connected left fifth toe fracture.  Thus, these disabilities are not for consideration in evaluating his service-connected toe fracture.  38 C.F.R. § 4.14.

In light of the competent, credible, and probative evidence discussed above, the Board finds that the Veteran's overall disability picture more closely approximates a "moderate" disability, which is contemplated by the currently assigned separate 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284.  Such a determination is supported by the findings of moderate symptomatology in the form of pain but no gait disturbance, weakness or instability of the foot.  This moderate symptomatology has been present during the appeal period.  A staged rating is not warranted.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board notes the Veteran testified in 2010 that he had to stop work in 1995 due to prolonged standing.  However, such testimony is inconsistent with his reports during a VA examination in 2002 wherein he reported he last worked as an auto service writer, that he quit to go to New York to be a bus driver, that he did not seek further employment due to headaches and blackouts, and that his psychiatric symptoms make it too difficult to concentrate to seek employment.  Thus, the Board finds his current contentions that he stopped working due to his left toe fracture are not credible.  See Buchanan, 451 F.3d at 1337 (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Moreover, he advised the 2011 VA examiner that he is in receipt of Social Security benefits due to a psychiatric disability, shoulder arthritis, and his feet.  There is no competent evidence suggesting that the Veteran is unemployable due solely to his service-connected left toe fracture.  Accordingly, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56


ORDER

Entitlement to an increased rating for residuals of a fracture of the left fifth metatarsal head is denied. 


REMAND

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder.  At the time that he submitted his original application for compensation for the acquired psychiatric disorder in September 2001, he indicated that he had been treated during active duty for a nervous condition in 1986 or 1987 at the 97th General Hospital, located in Germany.  In June 2010, the Veteran testified before the undersigned that he was treated at the 97th General Hospital which was located in Frankfurt, Germany after inflicting an injury on himself.  

The Board notes that, with regard to Marine Corps personnel, hospital (inpatient) records were filed at the National Personnel Records Center (NPRC) by the name of the hospital in which the member was treated and by the dates of treatment.  The NPRC requires the name of the hospital, the month (if known) and year of treatment as well as the Veteran's name and Social Security number or service number to locate a clinical record.  

It does not appear that an attempt has been made to obtain the identified treatment records from the 97th General Hospital, Frankfurt, Germany.  The Board finds that additional descriptive information should be elicited from the Veteran regarding the dates he was hospitalized at the 97th General Hospital in order to allow for an accurate search of the records.  Thereafter, the Board finds that attempts must be made to obtain the outstanding service medical records identified by the Veteran.  

If attempts to obtain the hospitalization records are without success, the Veteran must be provided with proper notification regarding the unsuccessful attempts to obtain the evidence he identified as pertinent to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide further descriptive information (if possible) regarding the hospitalization he underwent at the 97th General Hospital, located in Frankfurt, Germany.  The Veteran should be requested to provide the dates of treatment within a two month time frame if possible.  

2.  After completion of the above has been conducted to the extent possible, attempt to obtain from the NPRC all hospital records, clinical notes, and nurses' notes identified by the Veteran, to the extent possible, which have not already been associated with the claims file.  The Board is particularly interested in obtaining any medical records from the 97th General Hospital, located in Frankfurt, Germany.  All attempts to obtain such records should be documented in the claims file.  If attempts to obtain the evidence are unsuccessful, the RO/AMC must inform the Veteran of such. 

3.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit requested on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


